Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Bubits (US 2017/0299305), hereinafter (“Bubits”).  Bubits discloses a firearm comprising a trigger safety (Fig 1), said firearm comprising a frame and a trigger.  Bubits does not show, however, that the trigger being positioned on a trigger axis positioned on a trigger lever commanding an ignition chain, said trigger lever being positioned on a trigger lever axis fixed to the frame, said trigger lever being able to switch from an idle position to a position triggering a shot and said trigger being able to switch from an idle position where the trigger bears on the trigger lever on a first bearing surface and a firing position where the trigger bears on the trigger lever on a second bearing surface, resilient means keeping the trigger in the idle position when no pressure is applied thereto, characterized in that said trigger comprises a trigger blocking surface bearing on a corresponding blocking element on the frame blocking the rotation of the trigger lever when the trigger is idle and said trigger blocking surface retracting when the trigger rotates on its axis relative to the trigger lever, freeing the rotation of the trigger lever.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Bubits to be as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641